FILED
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT NASHVILLE
                                               September 30, 1997
                       AUGUST 1997 SESSION
                                                Cecil W. Crowson
                                               Appellate Court Clerk
RICKY D. HULSEY,                )
                                )
          Appellant,            )     C.C.A. No. 01C01-9609-CC-00399
                                )
vs.                             )     Lincoln County
                                )
STATE OF TENNESSEE,             )     Honorable Charles Lee, Judge
                                )
          Appellee.             )     (Post Conviction)
                                )



FOR THE APPELLANT:                    FOR THE APPELLEE:

HERSHELL D. KOGER                     JOHN KNOX WALKUP
Attorney at Law                       Attorney General & Reporter
P.O. Box 1148
Pulaski, TN 384781                    EUGENE J. HONEA
                                      Assistant Attorney General
                                      Criminal Justice Division
                                      450 James Robertson Parkway
                                      Nashville, TN 37243-0493

                                      MICHAEL W. McCOWN
                                      District Attorney General

                                      WEAKLEY E. BARNARD
                                      Assistant District Attorney General
                                      P.O. Box 904
                                      Fayetteville, TN 37334



OPINION FILED: ____________________


AFFIRMED - RULE 20

CURWOOD WITT
JUDGE
                                      OPINION

              The petitioner, Ricky D. Hulsey, appeals the Lincoln County Circuit

Court's dismissal of his petition for post-conviction relief. The petitioner was

sentenced to a five year incarcerative term following his guilty pleas to the offenses

of aggravated assault and vandalism. After the petitioner filed his post-conviction

petition, the lower court appointed counsel, conducted a hearing, and denied the

requested relief in a well-drafted order setting forth the detailed findings of fact and

conclusions of law. In this appeal, the petitioner challenges the lower court's

determinations he did not enter his guilty pleas knowingly and voluntarily and that

he received the effective assistance of counsel. Having reviewed the record, we

affirm the judgment of the lower court pursuant to Rule 20 of the rules of this court.



              In a post-conviction proceeding filed after May 10, 1995, the petitioner

has the burden of establishing his claims by clear and convincing evidence. Tenn.

Code Ann. § 40-30-210(f) (Supp. 1996). A trial court's findings of fact following a

post-conviction hearing have the weight of a jury verdict. Bratton v. State, 477
S.W.2d 754, 756 (Tenn. Crim. App.1971). On appeal, those findings are conclusive

unless the evidence preponderates against the judgment. Butler v. State, 789
S.W.2d 898, 900 (Tenn. 1990).



              In the case at bar, the lower court found that the petitioner failed to

carry his burden of proving his allegations. In this court, he has likewise failed to

establish that the evidence preponderates against the lower court's findings. As a

result, we find no error of law requiring reversal. The lower court's judgment is

affirmed pursuant to Rule 20, Court of Criminal Appeals Rules.




                                           _______________________________

                                           2
                                  CURWOOD WITT, JUDGE




CONCUR:



_______________________________
JOE G. RILEY JR., JUDGE



_______________________________
__________ WALKER, SPECIAL JUDGE

NOTE: NEED JUDGE WALKER'S FULL NAME




                                  3